DETAILED ACTION

Claim Rejections - 35 USC § 112
The rejections made under 35. U.S.C. 112(b) in the previous Office Action are withdrawn in view of Applicant's amendment, filed September 9, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 16-21, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cooymans (EP 1,329,439 A1) in view of Zhu (CN 104557061 A), the text of which is cited herein according to an English language translation.  
Regarding claims 1-8, 11, 12, 39, and 40, Cooymans teaches a sintered ceramic foam comprising cell pores and having a total porosity of 70 to 95 % (par. 9, 22, 36, 38).  The instantly claimed porosity is obvious in view of Cooymans.  See MPEP 2144.05. 
The teachings of Cooymans differ from the current invention in that his foam is not taught to comprise the recited ceramic composition or phases.  However, Cooymans does teach that his foam can be used as a filter for molten metal (par. 6).  Zhu additionally teaches a ceramic material suitable for filtering molten metals comprising 5 to 15 % zirconia, 40 to 75 % mullite, 5 to 50 % corundum, and not more than 5 % of a glass phase that, in terms of oxide composition comprises 60 to 80 % Al2O3, 10 to 25 % SiO2, and 5 to 15 % ZrO2 (Abstract).  Although Zhu does not expressly teach that the taught percentages are in terms of mass, or weight, which might be considered a difference from the current invention, he does specify elsewhere that discussed compositional percentages are in terms of weight (par. 21).  Zhu further teaches that his ceramic material can be used to handle molten steel at high temperatures without breaking and has good thermal shock resistance (par. 20).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Cooymans's sintered ceramic foam to comprise 5 to 15 wt. % zirconia, 40 to 75 wt. % mullite, 5 to 50 wt. % corundum, and not more than 5 % of a glass phase and to include the taught oxide composition because the material is suitable for filtering high-temperature molten metals, such as steel, without breaking and provides good thermal shock resistance and, regarding weight percentages, because Zhu only appears to discuss compositions in terms of weight percentages, because it is well known and very common to discuss compositions in terms of weight percentages, and because percentage by weight is one of a very limited number of options (i.e. weight, volume, and mole/atom percentages) for what might be expressed as a percentage.  The instantly claimed composition is obvious in view of Zhu.  See MPEP 2144.05. 
Although Zhu does not explicitly teach that the composition is free of the metal oxides other than Al2O3, SiO2, and ZrO2 that are recited in claims 11 and 12 or that the composition is free of other crystal phases than mullite, corundum, and zirconia, which might be considered a difference from the current invention, those metal oxides and phase are presumed to be absent from or to only be present as low-quantity impurities because Zhu makes no disclosure of them being present.  Additionally, it would have been obvious to one of ordinary skill in the art to omit the metal oxides other than Al2O3, SiO2, and ZrO2 and phases other than those discussed above from Zhu's product and/or to purify his product to be free of them because he does not teach those metal oxides/phases to be present or to be necessary and because it is prima facie obvious to purify a known product.  See MPEP 2144.04 (VII).  Accordingly, Zhu's product is presumed to have and/or it would have been obvious to configure Zhu's product to only include the components and phases discussed to be present above (i.e. the crystal phases discussed above are presumed to/obvious to be configured to represent more than 95 % of the mass of the crystallized phases and the composition is presumed to/obvious to be configure to only include the above-discussed oxide components).  
Although neither of Cooymans or Zhu teaches the recited thickness range of walls delimiting the cell pores, which might be considered a difference from the current invention, as no criticality has been established, the recited wall thickness range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.
 
Regrading claims 16-21, Cooymans and Zhu teach or render obvious the features of claims 16-21 for the reasons discussed in the previous Office Action. 


Claims 1-8, 11, 12, 16-21, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Demey (US PG Pub. No. 2012/0025434) in view Zhu. 
Regarding claims 1-8, 11, 12, 39, and 40, Demey teaches a sintered ceramic foam comprising cell pores and having a total porosity of 75 to 90 % (Abstract; par. 40, 41).  The instantly claimed porosity is obvious in view of Demey  See MPEP 2144.05. 
The teachings of Demey differ from the current invention in that his foam is not taught to comprise the recited ceramic composition or phases.  However, Demey does teach that his foam can be used as a filter for molten metal (par. 1).  Zhu additionally teaches a ceramic material suitable for filtering molten metals comprising 5 to 15 % zirconia, 40 to 75 % mullite, 5 to 50 % corundum, and not more than 5 % of a glass phase that, in terms of oxide composition comprises 60 to 80 % Al2O3, 10 to 25 % SiO2, and 5 to 15 % ZrO2 (Abstract).  Although Zhu does not expressly teach that the taught percentages are in terms of mass, or weight, which might be considered a difference from the current invention, he does specify elsewhere that discussed compositional percentages are in terms of weight (par. 21).  Zhu further teaches that his ceramic material can be used to handle molten steel at high temperatures without breaking and has good thermal shock resistance (par. 20).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Demey's sintered ceramic foam to comprise 5 to 15 wt. % zirconia, 40 to 75 wt. % mullite, 5 to 50 wt. % corundum, and not more than 5 % of a glass phase and to include the taught oxide composition because the material is suitable for filtering high-temperature molten metals, such as steel, without breaking and provides good thermal shock resistance and, regarding weight percentages, because Zhu only appears to discuss compositions in terms of weight percentages, because it is well known and very common to discuss compositions in terms of weight percentages, and because percentage by weight is one of a very limited number of options (i.e. weight, volume, and mole/atom percentages) for what might be expressed as a percentage.  The instantly claimed composition is obvious in view of Zhu.  See MPEP 2144.05. 
Although Zhu does not explicitly teach that the composition is free of the metal oxides other than Al2O3, SiO2, and ZrO2 that are recited in claims 11 and 12 or that the composition is free of other crystal phases than mullite, corundum, and zirconia, which might be considered a difference from the current invention, those metal oxides and phase are presumed to be absent from or to only be present as low-quantity impurities because Zhu makes no disclosure of them being present.  Additionally, it would have been obvious to one of ordinary skill in the art to omit the metal oxides other than Al2O3, SiO2, and ZrO2 and phases other than those discussed above from Zhu's product and/or to purify his product to be free of them because he does not teach those metal oxides/phases to be present or to be necessary and because it is prima facie obvious to purify a known product.  See MPEP 2144.04 (VII).  Accordingly, Zhu's product is presumed to have and/or it would have been obvious to configure Zhu's product to only include the components and phases discussed to be present above (i.e. the crystal phases discussed above are presumed to/obvious to be configured to represent more than 95 % of the mass of the crystallized phases and the composition is presumed to/obvious to be configure to only include the above-discussed oxide components).  


Although neither of Demey or Zhu teaches the recited thickness range of walls delimiting the cell pores, which might be considered a difference from the current invention, as no criticality has been established, the recited wall thickness range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.

Regrading claims 16-21, Demey and Zhu teach or render obvious the features of claims 16-21 for the reasons discussed in the previous Office Action. 

Claims 1-13 and 16-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tardivat (US PG Pub. No. 2009/0069167) in view of Cevales (US Pat. No. 3,754,950) and Takenami (US PG Pub. No. 2010/0298109).
Regarding claims 1-9, 13, and 22-29, Tardivat teaches a furnace having a thermal insulator comprising a sintered ceramic foam having cell pores and a total porosity of 50 to 92 % (par. 37, 38, 44, claim 40).  The instantly claimed porosity ranges are obvious in view of Tardivat.  See MPEP 2144.05. 
The teachings of Tardivat differ from the current invention in that her foam is not taught to comprise the recited ceramic composition or phases.  However, Tardivat does teach that porous ceramics may be made from the vast majority of ceramic powders, teaches that her foam is made by forming a mixture with a ceramic powder in suspension in combination with other foam-forming agents, and exemplifies foams made from alumina, zirconia, and mullite ceramic powders, but teaches that the examples are non-limiting (par. 2, 38, 50, 97, 98, 99, 107, 109).  As discussed above, Tardivat also teaches using the foams as thermally-insulating refractory materials, particularly for furnaces (par. 44, 134, claim 40).  Cevales further teaches an AZS (alumina, zirconia, silica)-type refractory ceramic that may comprise 10 to 50 wt. % corundum (i.e. a type of alumina), 9 to 40 wt. % baddeleyite (i.e. monoclinic zirconia), and 10 to 60 wt. % mullite (col. 1, ln. 48-69).  Cevales teaches that the ceramic is suitable for the purpose of lining glass or steel-treatment furnaces and has substantially improved resistance to corrosion (col. 1, ln. 14-59). Therefore, it would have been obvious to one of ordinary skill in the art to configure Tardivat's ceramic foam to comprise a powder of/be made from an AZS-type refractory ceramic and to include in its final, sintered form corundum, baddeleyite, and mullite in the ranges taught by Cevales because Tardivat teaches that these component ceramics are appropriate for her refractory product and that the material is intended for high-temperature applications and because Cevales demonstrates that the material and its chemical/phase composition is suitable for high-temperature applications, such as metal and glass furnaces, and offers improved corrosion resistance, as compared to other refractories.  The instantly claimed corundum, zirconia, and mullite ranges are obvious in view of Cevales.  See MPEP 2144.05. 
Although Cevales does not explicitly teach that the disclosed quantities of corundum, baddeleyite, and mullite represent 95 % of the mass of the crystallized phases, which might be considered a difference from the current invention, the only other portion of the material he discloses is a "vitreous phase" (col. 1, ln. ln. 55-58).  Therefore, the crystallized phases in Cevales's material are presumed to be entirely, or substantially entirely, made up of corundum, baddeleyite, and mullite.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the material of Tardivat and Cevales such that its crystallized phases are made up entirely, or substantially entirely, of corundum, baddeleyite, and mullite because no other crystalline materials or phases are disclosed and the only other phase that is discussed is a vitreous (i.e. non-crystalline) phase.  
The teachings of the cited prior art differ from the current invention in that the taught foam is not disclosed to comprise less than 5 wt. % of a glassy phase.  However, Takenami teaches a refractory material comprising zirconia, mullite, and, optionally, corundum, that he discloses should include 5 wt. % or less of a glassy phase in order to achieve excellent corrosion and thermal shock resistance (par. 17-19).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to comprise the above-discussed crystalline phases while including as little of a glassy phase as possible, including 5 wt. % or less, because both Cevales and Takenami teach to reduce the glass phase content and in order to achieve excellent corrosion and thermal shock resistance. The instantly claimed glass phase content is obvious in view of Takenami.  See MPEP 2144.05.

Regarding claims 10 and 30, as discussed above, Cevales teaches that the zirconia in his product is baddeleyite (col. 1, ln. 55-58), which is a monoclinic crystal form.  As Cevales does not disclose otherwise, substantially all or all of the zirconia is presumed to be of the taught crystal form.  Additionally, although Cevales does not explicitly teach that the zirconia is all (or greater than 60 %) baddeleyite, it would have been obvious to one of ordinary skill in the art to configure the material such that all of the zirconia present is either baddeleyite or present in the vitreous phase because Cevales teaches no other zirconia phases are present.  Based on the relative amounts of starting zirconia (i.e. 10-40 wt. %) and formed baddeleyite (i.e. 9-35 wt. %), little of the zirconia present in the formed product is expected to be anything other than baddeleyite and it would have been obvious to one of ordinary skill in the art to configure the product as such based on these teachings.  

Regarding claims 11, 12, 31, and 32, Cevales teaches that the ceramic material discussed above, in component oxides, includes 45 to 65 wt. % Al2O3, 10 to 40 wt. % ZrO2, 12 to 20 wt. % SiO2, 0.8 to 1.4 wt. % Na2O (col. 1, ln. 53-55).  The instantly claimed composition is anticipated by or obvious in view of Cevales.  See MPEP 2144.05. 
 Cevales also exemplifies a material meeting the corundum, mullite, and baddeleyite percentages discussed above, that includes 63.5 wt. % Al2O3, 12.0 wt. % ZrO2, 20.5 wt. % SiO2, 1.28 wt. % Na2O, 0.53 wt. % Fe2O3, 1.95 wt. % TiO2 ("supplement"), and 0.27 wt. % CaO (Ex. 6), which anticipates the claimed metal oxide content ranges.  

Regarding claims 16 and 33, the teachings of Tardivat may be considered to differ from the current invention in that she does not explicitly teach that her product is macroporous with 60 % of the macroporosity being represented by open porosity.  However, Tardivat does teach that the foam has an open, interconnected structure made up of cellular pores with a size of 10 to 2000 µm (i.e. the foam is macroporous) that are distributed in a relatively homogenous manner and that are connected to other cells via windows in their walls, and the depicted foams appear to only include porosity that is open (par. 80, 121, 122, 124, Figs. 1-4).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art product such that most or substantially all of its porosity is macroporosity that is open-porous, including configuring the material to have more than 60 % of its macroporosity be represented by open pores, because Tardivat teaches that the structure is to have an open, interconnected structure, makes no disclosure of there being closed porosity, and appears to depict a porous structure that is substantially entirely (i.e. greater than 60 %) made up of open porosity.  

Regarding claims 17, 18, 34, and 35, the teachings of Tardivat differ from the current invention in that the mean grain size for a foam made up of a powder with the above-discussed composition is not disclosed.  However, Tardivat does exemplify using ceramic powders having a median diameter in the range of 0.1 to 200 µm to form her foams (par. 98, 99, 106, 107).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a ceramic powder having a median grain size in the range of 0.1 to 200 µm because Tardivat teaches that such a size range is appropriate.  It also would have been obvious to only use ceramic powders having a grain size in the range of 0.1 to 200 µm, and therefore to use powders whose mean grain size is in the range of 0.1 to 200 µm, because Tardivat teaches that such a size range is appropriate for her product.  The instantly claimed mean grain size is obvious in view of Tardivat.  See MPEP 2144.05.  Additionally, as no criticality has been established, the recited grain size range is a prima facie obvious selection of dimension that does not define the claimed product over the prior art.  See MPEP 2144.04. 

Regarding claims 19-21 and 36-38, although Tardivat does not explicitly teach an average cell pore size range, which might be considered a difference from the current invention, she does teach that her cellular pores are relatively homogenous in size and have a size in the range of 10 to 2000 µm (par. 79, 124).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art foam to only include cellular pores with sizes in the range of 10 to 2000 µm, thereby configuring the foam to have an average cell pore size in the range of 10 to 2000 µm, because Tardivat teaches that such a size range is appropriate for her product and teaches that her product is intended to have cellular pores that are relatively homogenous in size.  The instantly claimed average cellular pore sizes are obvious in view of Tardivat.  See MPEP 2144.05.  Additionally, as no criticality has been established, the recited pore size range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Regarding claims 39 and 40, as discussed above, the cited prior art teach a ceramic foam including an component oxide and crystal phase composition meeting or rendering obvious the requirements of the claims.  
The teachings of the cited prior art might be considered to differ from the current invention in that none explicitly teaches the average wall thickness of walls delimiting the cell pores in the foams.  However, the images of Tardivat's exemplified foams appear to have cell walls with thicknesses in the recited range (Figs. 2, 4).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art foam product to have cell walls with approximately the same or similar thicknesses to those shown by Tardivat because Tardivat demonstrates that such a wall thickness range is appropriate for his product. Additionally, as no criticality has been established, the recited cell wall thickness range is a prima facie obvious selection in size or dimension that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tardivat in view of Cevales and Takenami, and, optionally, further in view of Fukushima (US Pat. No. 4,472,332). 
Regarding claim 16, as discussed above, the prior art ceramic foam has open cell pores with diameters in the range of 10 to 2000 µm and a porosity of 50 to 92 % (i.e. the material has "macroporosity").   
The teachings of the cited prior art might be considered to differ from the current invention in that the porosity in the taught material is not explicitly disclosed to be at least 60 % open.  However, the porosity in the ceramic foam material is expected to be substantially entirely open and it would have been obvious to configure it to be substantially entirely open for the reasons discussed above. Fukushima further teaches that it is advantageous to form porous ceramics with open-cell porosity because the drying of the foamed material is uniform and accelerated (col. 5, ln. 15-21).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to be entirely or substantially entirely open-porous (i.e. greater than 60 % of the "macroporosity" is open porosity) so that the foamed material can dry quickly and evenly.  

The rejections under 35 U.S.C. 103 as being unpatentable over Taniyama (US PG Pub. No. US PG Pub. No. 2014/0128242) et al. are withdrawn in view of Applicant's amendment, filed September 9, 2022. 

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are either not persuasive or are moot in view of the current rejections.  
Applicant has argued that the claimed invention is distinguished over Zhu, whose composition is cited in some of the above rejections, because Zhu does not teach a sintered ceramic foam and instead teaches a molded "straight hole" filter.  However, the rejections above do not assert that Zhu teaches a sintered foam, but rather that it would have been obvious to configure either of Cooymans or Demey's products to have Zhu's composition for the reasons discussed above.  Additionally, in response to Applicant's arguments against Zhu individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It would have been obvious to combine the teachings of Zhu with Cooymans and/or Demey for the reasons discussed above. 

Applicant has also argued that it would not have been obvious to combine Zhu's teachings with either of Cooymans and Demey's teachings because Zhu's filter differs both in terms of structure and properties from each of Cooymans and Demey's structures, which are both ceramic foams. However, as discussed in the rejections, each of Zhu, Cooymans, and Demey teaches a ceramic filter for filtering molten metal.  Therefore, all of the references are sufficiently related to one another that it would be reasonable to consider all of their teachings when making a porous ceramic product.  Additionally, Zhu motivates such combinations by teaching that his material can be used to handle molten steel and has good thermal shock resistance.  
Applicant has also argued that the composition of claim 1 is not obvious in view of Zhu because Zhu teaches a minimum of 15 % zirconia, amended claim 1 recites "> 15" zirconia, which Applicant argues is not arbitrary because the instant specification states that Examples 2-5, which have greater than 15 % zirconia, are preferred and demonstrate good physical and thermal properties.  However, all of Examples 2-5  have about 21 % zirconia. No examples with 15 % or just under 15 % are provided.  Therefore, it is not clear what properties are achieved with a ceramic that has more than 15 % versus one that has just less than or equal to 15 % zirconia.   As such, the argument is not persuasive in rebutting the established prima facie case of obvious because no criticality has been established for a zirconia range with a lower limit of just above 15 %.  As noted above, the recited zirconia range is rendered obvious by Zhu because it is sufficiently close to that of Zhu.  See MPEP 2144.05.   


Applicant has also argued that it would not be obvious to use Cevales's composition in a thermally-insulating sintered ceramic foam because Cevales's product is a fused material rather than sintered and Cevales is concerned with improving corrosion resistance in a glass furnace rather than thermal insulation. To support this argument, Applicant has further asserted that sintered and fused products are distinguished from each other because the fused products have a very abundant, intergranular vitreous phase and because the different types of products (i.e. sintered vs. fused) solve different problems, such as the two types of products being used in different types of furnaces or in different areas in the same furnace.  However, as discussed in the rejections, Cevales seeks to limit the vitreous phase in his material and it would have been obvious to do so in view of his and Takenami's teachings. As Applicant has noted, both types of ceramic materials are used in furnaces and, therefore, are sufficiently analogous.  That Cevales's composition provides enhanced corrosion resistance is motivation for using the composition in applications beyond what he has disclosed. 
Applicant has further argued against the combination of Cevales and Taniyama (who is no longer applied above), because the porosity in fused products is typically lower than 5 % due to their infiltration-based production process, whereas sintered foams, such as Taniyama's (and now Tardivat's), have a much larger porosity (i.e. 50 to 92 % in Tardivat's case), which contributes to the foam's thermal insulating abilities and thermal shock resistance.  However, this argument is moot to the extent that it applies to Taniyama because Taniyama is not cited above.  With respect to how this argument applies to Tardivat, it is noted that the rejections establish that it would have been obvious to use a ceramic powder of Cevales's composition to form a ceramic foam and/or to configure a foam to have the composition taught by Cevales.  As the rejections do not suggest using any of the infiltration processes discussed by Applicant for forming the foam, arguments directed to such are moot.  
Applicant has further argued that one of ordinary skill in the art would not be able to combine the teachings of Cevales with those of a reference teaching a ceramic foam because Cevales's product cannot be formed by a foaming process and the foam cannot be formed by a fusion process.  However, as discussed above, the rejections establish that it would have been obvious to use a ceramic powder of Cevales's composition to form a ceramic foam and/or to configure a foam to have the composition taught by Cevales. Applicant has presented no evidence to demonstrate that one of ordinary skill in the relevant art would be unable to configure a ceramic foam to have the composition disclosed by Cevales.  
Applicant has further argued that using Cevales's composition with a foam is unobvious because a material's properties come from its microstructure and composition, whereas a "technical effect" can only be associated with the combination of its microstructure and properties, and that isolating Cevales's composition from its microstructure would be "meaningless" and unobvious to one of ordinary skill in the art.  However, Cevales's teachings on microstructure are concerned with the types and proportions of crystalline and vitreous phases in his material (col. 1, ln. 20-69). Cevales provides no discussion on porosity or other types of microstructures.  As discussed above, Cevales teaches benefits of a material of a particular chemical and phase composition, which motivates one of ordinary skill in the art to use such a composition in their own product. The rejections do not suggest changing the chemical composition of Cevales's material but do suggest further reducing vitreous phase content based on his taught desire to do so and the advantages taught by Takenami.  Both Cevales and Takenami motivate reducing the vitreous phase as much as possible.  As such, one of ordinary skill in the art seeking to make a ceramic foam would be adequately motivated to make a foam including the chemical and phase composition taught and rendered obvious by Cevales and Takenami for the reasons discussed above. Applicant has presented no evidence to demonstrate that one of ordinary skill in relevant the art would be unable to achieve a foam with that composition or that doing so would be considered "meaningless" by a person of ordinary skill in the relevant art.  
Applicant's arguments regarding Taniyama and Avedikian are moot in view of the current rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784